

Exhibit 10.1


EXPENSE SUPPORT AGREEMENT


    This Expense Support Agreement (this “Agreement”) is made this 29th day of
May, 2013, by and between RREEF Property Trust Inc., a Maryland corporation (the
“Company”), and RREEF America L.L.C., a Delaware limited liability company
(“Advisor”).


Capitalized terms used and not otherwise defined herein shall have the meaning
ascribed to them in the Advisory Agreement, dated as of December 21, 2012, by
and among the Company, Advisor, and RREEF Property Operating Partnership, LP,
the Company’s operating partnership (the “Operating Partnership”), as amended
(the “Advisory Agreement”).
 
WHEREAS, the Company intends to invest in a diversified portfolio of high
quality, income-producing real estate properties and other real estate-related
assets, primarily with the proceeds from its continuous public offering of
shares of its common stock (the “Offering”);
 
WHEREAS, the Company, Advisor and the Operating Partnership have entered into
the Advisory Agreement, which, among other things, provides for the
reimbursement by the Company to Advisor for Organizational and Offering Expenses
and other expenses incurred by Advisor on behalf of the Company and the
Operating Partnership; and


WHEREAS, the Company and Advisor have determined that it is in their best
interests for Advisor to pay a portion of the Company’s Total Operating Expenses
and Organizational and Offering Expenses during the Company’s early stages of
operations, to be reimbursed by the Company to Advisor as set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:
 
1. Expense Payments. Advisor has incurred expenses, and may incur additional
expenses, relating to the Company that are not required to be reimbursed
according to the terms of Section 12(d) of the Advisory Agreement, including
without limitation, certain Organizational and Offering Expenses and Operating
Expenses. Any such expenses paid to third parties by Advisor pursuant to the
preceding sentence shall be referred to herein as an “Expense Payment.” Expense
Payments by Advisor will continue under this Agreement until the earlier of
January 1, 2014 or the date the Company receives $200 million in aggregate gross
proceeds from the Offering. Advisor shall not make any Expense Payment that
would adversely affect the Company’s ability to qualify and maintain its
qualification as a REIT for federal tax purposes.


2. Reimbursement Payments to Advisor.


(a) Commencing with the earlier of (i) the calendar quarter beginning on January
1, 2015 or (ii) the calendar quarter in which the Company receives $200 million
in aggregate gross proceeds from the Offering, within five business days after
the end of such quarter and each calendar quarter thereafter, the Company shall
pay to Advisor an amount calculated pursuant to this Section 2 until the
aggregate of all Expense Payments have been reimbursed by the Company. Any
payment required to be made by the Company pursuant to this Section 2(a) shall
be referred to herein as a “Reimbursement Payment.” Notwithstanding the
foregoing, the Company may, in its sole discretion, reimburse Advisor for all or
any portion of the Expense Payments at any time in advance of the date that such
reimbursements would otherwise be due pursuant to this Section 2.








--------------------------------------------------------------------------------





(b) The amount of the Reimbursement Payment for any calendar quarter in which a
Reimbursement Payment is required shall equal the lesser of (i) $250,000 and
(ii) the aggregate amount of all Expense Payments made by Advisor prior to the
last day of such calendar quarter that have not been previously reimbursed by
the Company to Advisor; provided, however, that the amount of such Reimbursement
Payment shall be reduced by an amount necessary to ensure that (x) such
Reimbursement Payment, when taken together with the Company’s cumulative Total
Operating Expenses for the four fiscal quarters ending with such calendar
quarter, will not cause the Company to exceed the 2%/25% Guidelines or, if an
excess over the 2%/25% Guidelines has been previously approved by the Company’s
independent directors, such approved excess, and (y) the Company’s ability to
qualify and maintain its qualification as a REIT for federal tax purposes is not
adversely affected. In the event that a Reimbursement Payment is reduced
pursuant to this Section 2(b), such Reimbursement Payment shall remain subject
to reimbursement by the Company to Advisor in a future quarter pursuant to this
Section 2.


(c) The Reimbursement Payment for any calendar quarter shall be paid by the
Company to Advisor in cash.


3. Termination and Survival.


(a) This Agreement shall become effective as of the date of this Agreement and
shall continue until terminated pursuant to Section 3(b), 3(c) or 3(d) or by the
mutual agreement of the parties.


(b) This Agreement may be terminated by Advisor at any time, without the payment
of any penalty, upon 30 days’ notice.


(c) This Agreement may be terminated by the Company at any time, without the
payment of any penalty, upon 30 days’ notice.


(d) This Agreement shall automatically terminate in the event of (i) the
termination by the Company of the Advisory Agreement for Cause or (ii) a
determination by the Board to dissolve or liquidate the Company.


(e) In the event that this Agreement is terminated by Advisor pursuant to
Section 3(b) or automatically terminated pursuant to Section 3(d), the Company
shall continue to make Reimbursement Payments to Advisor pursuant to Section
2(b) for all Expense Payments which have not been previously reimbursed by the
Company. In the event that this Agreement is terminated by the Company pursuant
to Section 3(c), within 30 days after such termination, the Company shall
reimburse Advisor for all Expense Payments which have not been previously
reimbursed by the Company. At the discretion of the Company, such reimbursement
may be in the form of cash, a non-interest bearing promissory note with equal
monthly principal payments over a term of no more than five years, or any
combination thereof.


(f) Sections 3 and 4 of this Agreement shall survive any termination of this
Agreement.


4. Miscellaneous


(a) The captions of this Agreement are included for convenience only and in no
way define or limit any of the provisions hereof or otherwise affect their
construction or effect.


(b) This Agreement contains the entire agreement of the parties and supersedes
all prior agreements, understandings and arrangements with respect to the
subject matter hereof. Notwithstanding the place where

2





--------------------------------------------------------------------------------



this Agreement may be executed by any of the parties hereto, this Agreement
shall be construed in accordance with the laws of the State of New York. Nothing
in this Agreement shall be deemed to require the Company to take any action
contrary to the Company’s Articles of Amendment and Restatement or Bylaws, as
each may be amended or restated, or to relieve or deprive the board of directors
of the Company of its responsibility for and control of the conduct of the
affairs of the Company.


(c) If any provision of this Agreement shall be held or made invalid by a court
decision, statute, rule or otherwise, the remainder of this Agreement shall not
be affected thereby and, to this extent, the provisions of this Agreement shall
be deemed to be severable.


(d) The Company shall not assign this Agreement or any right, interest or
benefit under this Agreement without the prior written consent of Advisor.


(e) This Agreement may be amended in writing by the mutual consent of the
parties. This Agreement may be executed by the parties on any number of
counterparts, delivery of which may occur by facsimile or as an attachment to an
electronic communication, each of which shall be deemed an original, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.


IN WITNESS WHEREOF, the parties hereto have caused this Expense Support
Agreement to be executed by their duly authorized representatives as of the date
first written above.
 
RREEF PROPERTY TRUST, INC.
 
By:
/s/ James N. Carbone
Name:
James N. Carbone
Title:
Chief Executive Officer





By:
/s/ Julianna S. Ingersoll
Name:
Julianna S. Ingersoll
Title:
Chief Financial Officer



RREEF AMERICA L.L.C.
 
By:
/s/ Marlena Casellini
Name:
Marlena Casellini
Title:
Managing Director



By:
/s/ Aimee Samford
Name:
Aimee Samford
Title:
Director






3



